The Honorable Sam Pope Prosecuting Attorney, Tenth Judicial District 409 North Main Street, P.O. Drawer 32 Hamburg, Arkansas 71646
Dear Mr. Pope:
This is in response to your request for an opinion on the following question:
  Are the counties of the Tenth Judicial District responsible for the full payment of the monthly health insurance premiums for the Chief Deputy Prosecuting Attorney of the Tenth Judicial District, or may a portion of the premium be taken out of the salary of the Chief Deputy Prosecuting Attorney?
This office recently addressed an identical issue in Op. Att'y Gen. No. 93-316, a copy of which is enclosed. The conclusion reached in that opinion is that Section 3 of Act 1097 of 1985 does not require the counties of the Tenth Judicial District to pay the entire health insurance premiums for the Chief Deputy Prosecutor of the Tenth Judicial District. Rather, Section 3 of Act 1097 only requires that the Chief Deputy Prosecuting Attorney be provided the same health insurance benefits as furnished to all county employees and that the counties of the Tenth Judicial District share, on a pro-rata basis, the costs of any health insurance with which they provide the Chief Deputy Prosecutor for the Tenth Judicial District.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure